Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B (fig.2 and 3A) in the reply filed on 01/14/2022 is acknowledged. In the reply, Applicant indicated that claims 1-20 read on the elected species, however, it appears claims 1-9 and 12-20 do not read on the elected species. Claim 1 defines the insert which is in the non-elected species (paragraph 30 in specification - fig.4 insert 12 which is the non-elected species) and claim 2-9 are withdrawn due to dependency from claim 1. Claim 16 claims the track which is also in different species (paragraph 27 states fig.3C with track and slit which is also the non-selected species) although fig.2 shows the track it fails to show the slits and specification states that “Figure 3A shows the first embodiment of how the protrusion on the show box show in figure 2 is attached to the shoe box.” Hence fig. 2 is the generic box that can accommodate protrusions shown in Figures 3A-3C since applicant selected figure 3A which shows how the protrusion in Fig.2 is used which is just by slits and not track all the claim that use insert, tracks, and pockets are withdrawn from consideration. Since claims 17-20 depend on claim 16 they are also withdrawn. Furthermore, pocket as claimed in claim 12 is in different embodiment (paragraph 27 in specification - fig.3B pocket 10 which is the non-elected species). Claims 1-9 and 12-20 are withdrawn from consideration. Therefore, claims 10-11 will be examined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being  anticipated  by Meynard (US20110094907A1) .

Regarding claim 10, Meynard teaches a shoe box comprising (Fig. 1 shows shoe box 1):
	a base which further comprises an inner area (fig. 1 shows the shoe box 1 with a bottom 7 which has inner area created by sidewalls 3 and 4); 
	a lid (Fig.1 cover 2);
	at least one protrusion into said inner area (Fig.1 shows the partitions 8 and 9 that are removably attached to the inner area created by sidewalls 3 and 3);
	wherein at least one side of said protrusion is removably attachable (Fig. 4 and 5 show the partitions being formed into shape and that are attached to the show box as seen in fig.1)
	wherein said protrusion comprise an extended and contracted position(Fig.4 shows the partition 8 in extended position and fig. 1 and 6 show the partition in contracted position). 

Regarding claim 11, the references as applied to claim 10 above discloses all the limitations substantially claimed. Meynard further teaches wherein said base further comprises a slit and wherein said protrusion further comprises a tab which mates with said slit and attaches said protrusion to said base (Fig. 6 shows the end wall 5 which has a opening that allow the tabs 31 and 30 to mate with the opening created in end wall 5 and attaches the partition to the bottom 7). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for relevant art directed towards the removable lid with window and other limitations not claimed in the elected species.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 9:30 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        

/PRINCE PAL/Examiner, Art Unit 3735